UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 95-10240
                          Summary Calendar
               _____________________________________

                       ANGELO DEWELL BRANCH,

                                               Plaintiff-Appellant,
                              VERSUS

                  CITY OF DALLAS, TEXAS, ET AL.,

                                               Defendants-Appellees.

     ______________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           (3:89cv02246)
     ______________________________________________________
                       (September 28, 1995)
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Angelo Dewell Branch, proceeding pro se and in forma pauperis,

appeals the district court's dismissal of his suit against Dallas

County Police Officer T.L. Little and Dallas County Sheriff Jim

Bowles.   Branch, a Texas prison inmate, sought a declaratory

judgment and damages under 42 U.S.C. § 1983 alleging that he was

arrested and detained without probable cause.      The court granted

summary judgment to Little on the basis of qualified immunity and

dismissed the suit against Bowles on the basis of limitations.



1
   Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
Branch also appeals the court's denial of his motion for partial

summary judgment against Little.            We affirm.

                                   BACKGROUND

      Officer Little spotted Branch walking in the same area that a

murder    was   committed    one   week     earlier.     Little   knew   of   an

eyewitness's description of the murder suspect:              African-American

male, 6 feet tall, slim build (155-175 pounds), 23 to 28 years old,

wearing a white dress shirt and dark dress pants.             Little described

Branch as "a slim black male, weighing between 155 and 175 pounds,

appearing to be between the age of 23 to 28 years.                His hair was

not long and he was wearing a white dress shirt and dark dress

pants."     Branch stared intently at Officer Little when he drove

past.    Little stopped the car, stepped out, and asked Branch where

he was going.      Branch responded that he was going to a homeless

shelter in the area and showed identification to Little.                 Little

cleared Branch's identification with police dispatch and then

handcuffed him, patted him down, and drove him to the police

station.2

      The date of Branch's arrest was October 31, 1987.               He filed

suit against Little and the City of Dallas on September 1, 1989.

On February 15, 1990, the court dismissed the City from the case

and held Branch's suit against Little in abeyance for nine months

so   that   Branch   could    exhaust       state   habeas   corpus   remedies.

Subsequently, the court dismissed the suit against Little without


2
  The murder eyewitness identified Branch in a photographic lineup
later that evening. A jury then convicted Branch of the murder.

                                        2
prejudice.    After Branch exhausted his state and federal habeas

remedies, the district court reopened his case on February 9, 1993.

The court then allowed Branch to file an amended complaint, in

which he named Bowles as a defendant.

                             DISCUSSION

     We review a district court's dismissal of a case under Federal

Rule of Civil Procedure 12 or grant of summary judgment under Rule

56 de novo.    Fernandez-Montes v. Allied Pilots' Ass'n, 987 F.2d
278, 284 (5th Cir. 1993); Weyant v. Acceptance Ins. Co., 917 F.2d
209, 212 (5th Cir. 1990).

                                 I.

     The district court granted summary judgment to Little on the

basis of qualified immunity.   The court determined that a material

issue of fact existed concerning whether Branch consented to his

transportation to the police station for further questioning.

Nevertheless, the court held that Little was entitled to qualified

immunity because a reasonable officer could have believed that he

had probable cause to make the arrest.

     Because Branch alleges the violation of a clearly established

constitutional right))the right to be free from arrest without

probable cause))we consider whether Little's arrest of Branch was

objectively reasonable as measured by the law existing at the time

of the arrest.     See Rankin v. Klevenhagen, 5 F.3d 103, 105, 108

(5th Cir. 1993).    An officer has probable cause to arrest when he

knows of reasonably trustworthy information that would cause a

reasonable person to believe that an offense has been or is being


                                  3
committed.     United States v. Fortna, 796 F.2d 724, 739 (5th Cir.),

cert. denied, 479 U.S. 950 (1986). We analyze probable cause under

the totality of the circumstances, and the officer's belief need

not be correct nor more likely true than false.       United States v.

Antone, 753 F.2d 1301, 1304 (5th Cir.), cert. denied, 474 U.S. 818

(1985).

     A reasonable officer in Officer Little's shoes could believe

that he was justified in arresting Branch.         Little knew of the

eyewitness's description of the murder suspect, and Branch closely

matched that description.       Further, Little spotted Branch walking

near the site of the murder, and Branch glared at Little when he

drove past. We agree with the district court that Officer Little's

arrest    of    Branch   was     objectively   reasonable    under   the

circumstances.3

                                    II.

     The district court dismissed Branch's suit against Bowles on

account of limitations.        Since no federal statute of limitations

exists for § 1983 actions, we borrow the forum state's general

personal injury limitations period.       Ali v. Higgs, 892 F.2d 438,

439 (5th Cir. 1990).     The applicable period in Texas is two years.

Tex. Civ. Prac. & Rem. Code § 16.003(a) (West 1986).        Both parties

agree that the cause of action accrued on the day of the arrest.

Without tolling, therefore, the limitations period for suit against

Bowles expired on October 31, 1989.

3
    Because we agree with the district court on the issue of
qualified immunity, we need not consider the court's denial of
Branch's motion for partial summary judgment.

                                     4
     Branch first argues that the district court's order holding

the case in abeyance tolled the limitations period.     The district

court's order, however, was entered months after the limitations

period had expired. Consequently, the district court's order could

not toll the limitations period.

     Branch also argues that his amended complaint, because he

filed it before Little filed his original answer, relates back to

the date the complaint was filed.      When a party names a new party

in an amended complaint, the amended complaint relates back to the

date of the original pleading when the named party "knew or should

have known that, but for a mistake concerning the identity of the

proper party, the action would have brought against the party."

Fed. R. Civ. P. 15(c)(3)(B).   Branch named Bowles as a new and

additional defendant to the suit.      Branch has not pointed to any

mistake on his part concerning the identity of the proper party.

Consequently, his amended complaint does not relate back to his

original pleading, so his claims against Bowles are barred by

limitations.

                           CONCLUSION

     For the foregoing reasons, the district court's actions are

AFFIRMED.




                                   5